Citation Nr: 0033294	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  97-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran had active service from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in July 1998, when 
it was remanded for further development.  While the claim was 
in Remand status, the RO granted non-service-connected 
pension benefits.  The veteran has not disagreed with any 
aspect of that grant.  Consequently, there are no pension 
issues currently before the Board.  

In April 2000, the Board denied service connection for a skin 
disorder and remanded the claim for service connection for 
post traumatic stress disorder (PTSD) for further 
development.  The requested development has been completed 
and the Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has PTSD as the result of combat stressors 
while serving in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active wartime service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previously, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

To comply with the decision of the Court in Cohen v. Brown, 
10 Vet. App. 197 (1997) VA issued a final rule, effective 
March 7, 1997, the date of the Cohen v. Brown decision, to 
amending 38 C.F.R. § 3.304(f) to read as follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), codified at 38 C.F.R. 
§ 3.304(f) (2000).  

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

VA has complied with the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran's application is complete.  The rating 
decision, statement of the case, and supplemental statement 
of the case notified the veteran and his representative of 
the evidence necessary to substantiate the claim and 
indicated the evidence to be provided by the claimant.  
38 U.S.C.A. § 7105 (West 1991).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  The veteran has been examined by VA on several 
occasions.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  VA notified the 
veteran of the records obtained.  

All relevant Federal records have been obtained.  The service 
personnel records are in the claims folder.  There was some 
initial difficulty in obtaining the service medical records; 
however, with persistence and dedication, the RO staff was 
able to obtain the records.  Social Security Administration 
records have been obtained.  The Center for Unit Records 
Research (CURR) has provided reports from the unit the 
veteran served with in Vietnam.  

A private psychologist, David R. Wilson, Ph.D., examined the 
veteran in January 1994 and diagnosed a severe generalized 
anxiety disorder and PTSD.  Clinical notes reflect treatment 
in 1994 and 1995.  

A general VA examination in February 1996 diagnosed PTSD and 
physical disorders.  

A VA PTSD examination in March 1996 resulted in a diagnosis 
of PTSD and generalized anxiety disorder.  

In November 1998, a VA social and industrial survey concluded 
that the veteran had symptoms of PTSD.  

The November 1998 VA PTSD examination diagnosed chronic 
severe PTSD.  

The veteran has been examined by private and VA examiners.  
While there have been additional diagnoses, the medical 
professionals agree that the veteran has PTSD.  No medical 
professional has disputed the PTSD diagnosis.   

The veteran's service personnel records show that he was in 
Vietnam from December 20, 1968 to August 18, 1969.  He was a 
food service apprentice assigned to Battery C, 1st Battalion, 
84th Artillery.  In such a position he could very well have 
been driving a water truck as he described.  As noted by the 
representative, CURR provided reports from the unit's higher 
headquarters, which only went through the period ending April 
30, 1969.  However, the available reports support the claim.  
The report acknowledge that standoff attacks had become 
common.  There was an extensive discussion of the use of 
radar to track shells from stand off mortar attacks.  The 
veteran's unit was providing general support reinforcing 
(GSR) fire to the 3rd Battalion, 34th Artillery and that unit 
saw extensive combat.  CURR was apparently unable to provide 
later unit reports; however, it did confirm that 2 serviceman 
were wounded in a mortar attack in June 1969.  The veteran 
has specifically reported that 2 friends were wounded in such 
an attack.  Giving the veteran the benefit of the doubt, the 
Board finds that the veteran's alleged stressors have been 
confirmed.  


ORDER

Service connection for PTSD is granted.  



		
	CLIFFORD R. OLSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


